Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 1 of 12




            EXHIBIT 1
      Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 2 of 12

                  UNITED STATES OF AMERICA
                              DEPARTMENT OF JUSTICE

                               SUBPOENA DUCES TECUM

TO: John Kapoor, c/o Beth A. Wilkinson, via bwilkinson@wilkinsonwalsh.com

YOU ARE HEREBY COMMANDED TO APPEAR BEFORE K. Nathaniel Yeager, Health
Care Fraud Chief, United States Attorney's Office, an official of the U.S. Department of
Justice, and you are hereby required to bring with you and produce the following:

       See attached Schedule A

which are necessary in the performance of the responsibility of the U.S. Department of Justice
to investigate Federal health care offenses, defined in 18 U.S.C. § 24(a) to mean violations of,
or conspiracies to violate: 18 U.S.C. §§669, 1035, 1347, or 1518; and 18 U.S.C. §§ 287,371,
664, 666, 1001, 1027, 1341, 1343, 1346, 1349, or 1954 if the violation or conspiracy relates to a
health care benefit program (defined in 18 U.S.C. § 24(b)).

PLACE AND TIME FOR APPEARANCE:
United States Attorney's Office, One Courthouse Way, 9th Floor, Boston, MA 02210 on
November 9, 2018 at 9:00 AM, or, at your option, the documents may be sent to:

               K. Nathaniel Yeager
               United States Attorney' s Office,
               One Courthouse Way, Suite 9200,
               Boston, MA 02210

if received prior to the date and time of appearance.


Failure to comply with the requirements of this subpoena will render you liable to
proceedings in the district court of the United States to enforce obedience to the requirements
of this subpoena, and to punish default or disobedience.


     Issued under authority of Sec. 248 of the Health Insurance Portability & Accountability
                    Act of 1996, Public Law No. 104-91 (18 U.S.C. § 3486)

                                                    IN TESTIMONY WHEREOF

                                                   K. Nathaniel Yeager, Assistant United States
                                                   Attorney the undersigned official of the U.S.
                                                   DEPARTMENT OF JUSTICE, has hereunto
                                                   set his/her hand this 26th Day of October, 2018


                                                    K.NAT~
                                          Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 3 of 12



RETURN OF SERVICE

I, being a person over 18 years of age,
hereby certify that a copy of this subpoena
was duly served on the person named
herein by means of --                                                                    UNITED STATES OF AMERICA
                                                                                          DEPARTMENT OF JUSTICE
       1. personal delivery to an individual,
to wit:


(Name)

(l'itle)

(Address)                                                                                  SUBPOENA DUCES TECUM


       2. personal delivery to an address, to
wit:




(Description ofpremises)

(Address)


       3. registered or certified mailing to:
(Name)


(Address)
                                                Upon contumacy or refusal to obey, this subpoena shall be enforceable by order of the appropriate United States District
            ( )a.m. at         ( ) p.m. on
                                                                                                        Court.


(Signature)

(I'it/e)
       Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 4 of 12

                                                Schedule A

I.     DEFINITIONS

       A.      "Document(s)" means, without limitation, any written, handwritten, printed,

typed, photographed, recorded, transcribed, taped, filmed, or otherwise reproduced or stored

communication or representation, whether comprised of letters, words, numbers, pictures, sounds

or symbols, or any combination thereof. This definition includes copies or duplicates of

documents contemporaneously or subsequently created which have any non-conforming notes or

other markings, including any additions, deletions, alterations, or notations, as well as the

backsides of any communication or representation which contains any of the above.

"Document" also includes all attachments, enclosures, or other matter affixed to or incorporated

by reference within documents responsive to this Schedule, including, but not limited to, any

pages that show who reviewed, approved or rejected a particular document.

       By way of example, "document(s)" includes, but is not limited to: handwriting on

printed emails, writings; correspondence; memoranda; notes; drafts; records; files; letters;

envelopes; messages; electronic mail; electronic messages; text messages; instant messages;

analyses; agreements; accounts; working papers; reports and summaries of investigations; trade

letters; press releases; comparisons; books; ledgers; journals; bills; vouchers; checks; statements;

worksheets; summaries; notices; drawings; diagrams; graphic presentations; instructions;

manuals; calendars; diaries; telephone message records or logs; routing slips; activity reports;

articles; magazines; newspapers; brochures; guidelines; notes or minutes of meetings or of other

communications of any type, including inter- and intra-office or Company communications;

reports; plans; questionnaires; forecasts; briefing materials; surveys; charts; graphs; diagrams;

compilations; computations; photographs; films or videos; tapes; discs; data cells; databases;

spreadsheets; software; bulletins; voice mails; information stored or maintained by electronic

data processing or word processing equipment; electronic claims filings; invoices; computer and
       Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 5 of 12

network activity logs; all other data compilations from which information can be obtained

including electromagnetically sensitive stored media such as floppy disks, hard disks, hard drives

and magnetic tapes; Web pages; any preliminary versions, drafts or revisions of any of the

foregoing; and all attachments to any of the items set forth in this paragraph.

        B.      "Concerning" means referring to, evidencing, describing, or constituting.

        C.      "Communication" means any transmission or exchange of information between

two or more persons orally or in writing and includes, without limitation, any conversation or

discussion, whether face-to-face or by means of telephone or other media, whether by chance or

by design.

        D.      Insys-related means, but is not limited to, information about or of Insys

Therapeutics or any related corporate entity, Subsys, approval, sales, or distribution of Subsys,

marketing of Subsys, relating to TIRF Rems distribution, sales or marketing. Insys-related also

means any covered material, which John Kapoor created, edited, or reviewed in his capacity as

Founder or chairman of Insys.

II.     INSTRUCTIONS

        A.     If a claim of privilege is asserted in response to any document requested by this

subpoena, and such document, or any part thereof, is not produced on the basis of such claim, for

each such document or part thereof that is not produced, you are directed to provide a privilege

log wherein you identify the type of document being withheld (e.g., letter, memorandum,

handwritten notes, marginalia, etc.), all actual and intended recipients of the document, its date,

and the specific privilege being asserted, all with sufficient particularity so as to allow the

Department of Justice, and potentially the Court, to assess the validity of the claim of privilege.

In addition, where a document is pulled for privilege, please insert a colored piece of paper

containing the same bates-number as the document pulled so that it is clear from whose

files the privileged documents were pulled.
       Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 6 of 12

       B.      The words "and" and "or" in this subpoena shall be read in both the conjunctive

and the disjunctive (i.e., "and/or"), so as to give the document request its broadest meaning.

       C.      The term "any" shall be construed to include the word "all" and the term "all"

shall be construed to include the word "any."

       D.      Scope of search required: This subpoena calls for all documents in your

possession, custody or control, including, but not limited to, your officers, directors, employees,

agents, consultants and contractors. You are required to search all files, including electronic

sources, reasonably likely to contain responsive documents, including files left behind by former

officers, directors, agents and employees.

       E.      Manner of production: All documents produced in response to this subpoena

shall comply with the following instructions:

               1.      You shall conduct a search for responsive documents in a manner

                       sufficient to identify the source and location where each responsive

                       document is found.

               2.      All documents produced in response to this subpoena shall be segregated

                       and labeled to show the document request to which the documents are

                       responsive and the source and location where the document was found.

               3.      To the extent that documents are found in file folders, computer disks,

                       hard drives and/or other storage media which have labels or other

                       identifying information, the documents shall be produced with such file

                       folder and label information intact.

               4.      To the extent that documents are found attached to other documents, by

                       means of paper clips, staples or other means of attachment, such

                       documents shall be produced together in their condition when found.
      Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 7 of 12

          F.     In the event there are no documents responsive to a particular request, please

specify that you have no responsive documents.

          G.     If you know of documents you once possessed or controlled, but no longer

possess or control, which would have been responsive to this subpoena, state what disposition

was made of such documents, including identification of the persons who are or are believed to

be in possession or control of such documents currently.

          H.     To facilitate the handling and return of the submitted documents, please mark

each page with an identifying logo or the first three letters of your Company's name and number

each page sequentially beginning with "000001." The marks should be placed in the lower right

hand comer of each page but should not obscure any information on the document. All

documents should be produced in enclosures bearing the name of your Company, the date of the

subpoena and the paragraphs of the subpoena to which the documents respond.

   III.        DOCUMENTS TO BE PRODUCED

    1. For the time period May 2012-Deceinber 2015, any and all non-privileged
       documents, including personal notes in any form, including handwritten
       notations, by John Kapoor, reflecting instructions or information given to
       others regarding emails relating to Insys, Subsys, and sales of opioids.
       Instructions to include dictation, orders, comments, feedback and similar
       notations. The production should include, but not be limited to, any Insys-
          related writings by John Kapoor provided to Nellie Oquendo. Examples of
          Ms. Oquendo's testimony regarding the demanded records can be found at
          USAO-MA-0193949-52 and USAO-MA-0194056-58; and

   2. Any and all non-privileged Insys-related documents, in any form, provided
      to Wilkinson Walsh+ Eskovitz by or on behalf of EJ Financial.
          Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 8 of 12




                            Electronic Production Specifications for the
                                   Boston US Attorney's Office


1.      Concordance database( s) and IPRO ( .lfp) files along with Group IV single page .tif or .jpg
        files. Exceptions: Microsoft Excel, PowerPoint, Project, and Access are to be produced in
        their native format. In addition, electronic data such as relational database systems, legacy
        systems, voicemail systems, or other non-standard type electronic data should be discussed
        before producing.

2.      Concordance database(s) will include the metadata fields detailed in the attached field list for
        each database record.

3.      Any files unable to be tiffed, (e.g., audio, video, or unknown file f9rmat.) or those mentioned
        in paragraph one above, are to be produced in native format. Each native file produced must
        have a database record with: a Bates number, a path to the native file, metadata, extracted
        text, and an associated placeholder file in .tif format. The placeholder file should be
        endorsed with the Bates number and indicate that the file was produced natively.

4.      Document text shall be extracted and placed into the Concordance database in a separate
        field.

5.      If text cannot be extracted, those documents are to be OCR'd.

6.      Deduplication processing specifications should be discussed with the Boston US Attorney's
        Office before proceeding.

7.      Electronic files that cannot be processed will be listed on an exception report and the report is
        to be provided to the Boston US Attorney's Office.

8.      Archived or compressed files (e.g., ZIP, TAR, ISO) shall be decompressed and processed.

9.      Privilege log(s) are to be produced in an electronic format such as MS Excel or MS Access.




     May 2012
             Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 9 of 12


Boston US Attorney's Office - Scanned Paper Load File Specifications
Field Name       Field Description                          Applies To
BATESBEGIN       Bates begin number including prefix Ex:    All
                 USAOOOOOOOl
BATESEND         Bates end number including prefix Ex:      All
                 USAOOOOOOOl
BATESBEGATI      The beginning Bates number for a range Related or family documents.
                 of related or family documents.
                 Example: Binders or other bulk items
                 broken out into separate documents for
                 scanning.
BATESENDATI      The ending Bates number for a range of Related or family documents.
                 related or family documents. Example:
                 Binders or other bulk items broken out
                 into separate documents for scanning.


FOLDERNAME       A file folder name                         Documents in folders.
CUSTODIAN        Custodian/ Source                          All
DOCTYPE          Example: Paper                             All
PAGECOUNT        The number of pages in a document.         All


FULLTEXTOl       OCR/ full text                             All
FULLTEXT02       OCR /full text overflow                    All


VOLNUM           Media volume number, e.g. USAVolOOl        All



Load File Format: Please provide a Concordance version 10 database with all of the fields
identified above as well as a .dat load file with the standard Concordance delimiters.


Image Format: Group IV single page .tif or .jpg files. Paper files should be scanned at 300 DPI.
The file name should equal the Bates begin number without spaces. Do not split pages for a
document into separate folders.




                                                      Page 1                                       May 2012
             Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 10 of 12


Boston US Attorney's Office - Electronic Load File Specifications
Field Name                 Fleld Description                                 ADDllesTo
BATESBEGIN                 Bates begin number including prefix               All
                           Example: USA00000001
BATESEND                   Bates end number including prefix Example:        All
                           USA00000001
BATESBEGATT                The beginning Bates _number for a range of        Emails & Attachments/
                           related or family documents. Example:             Zip File & Attachments
                           emails and their attachments are considered
                           document famil ies.

BATESENDATT                The ending Bates number for a range of            Emails & Attachments/
                           related or family documents. Example :      Zip File & Attachments
                           emails and their attachments are considered
                           document families.

CUSTODIAN                  Custodian / Source                                All
DOCTYPE                    Examples: Email, Attachment, Zip File, Zip        All
                           File Attachment, Electronic Document, Paper


NATIVEFILE                 This field will contain the full directory path   Native files produced
                           and file name to the native file.
TO                         TO recipient(s) of email                          Emails
FROM                       FROM or author(s) of emails                       Emails
cc                         CC recipient(s) of email                          Emails
BCC                        BCC recipient(s) of email                         Emails
AUTHOR                     AUTHOR(s) of documents                            Non-emails
SUBJECT                    Subject of emails and electronic documents        All

TITLE                      Title of electronic documents                     Where available
CONVERSATION               Email conversation text                           Emails
DATECREATED                Creation date of original document                All except emails
DATELASTMOD                Last modification date of original document       All except emails

DATESENT                   Sent date of email message                        Emails
DATERCVD                   Received date of email message                    Emails
DATELSTPRINT               Date last printed                                 Where available
DATESORT                   For emails & attachments it should be the         All
                           email sent date so that the family members
                           will stay together in a sort. For loose
                           electronic files (not emails & attachments)
                           use the date last modified. All documents
                           should have a value in this field .


APPLICATION                Application used to create the native file, e.g. All
                           Word, PowerPoint, and Excel
FILENAME                   File name. Example: May2011.xls                   All




                                                      Page 1                                          May 2012
             Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 11 of 12


Field Name                 Field Description                                 AppllesTo
ORGFILEPATH                File path from original media including file      All
                           name: Example:
                           Ksmith\Financials\Accts payable.xis
NUMATIACH                  The number of attachments to an email or          Emails/ Zip Files
                           contained in a zip file.
HEADER                     Email header data                                 Emails
CATEGORIES                 Contains the category a user manually             Where available
                           entered in the categories field of a document

COMPANY                    Contains the name of the company                  Where available
COMMENTS                   Contains the comments from the body of            Where available
                           Excel, Word, PowerPoint and Project files

KEYWORDS                   Keywords a user manually entered into the         Where available
                           keywords property field
FOLDER                     Email folder name. Example: Sent, lnbox,          Emails/ Attachments
                           Drafts
MAILSTORE                  The name of the email file. Example:              Emails/ Attachments
                           ksmith.pst
FILE SIZE                  File size                                         Where    available
HAS MACRO                  The file contains a macro                         Where    available
REV NUMBER                 The file contains a revsion number                Where    available
LAST EDIT BY               Last edited by                                    Where    available
SUBRESNUM                  The subpoena or document request to which         All
                           the document is responsive.

DUP_SOURCE*                Applies to productions employing global de-       All records de-duplicated
                           duping processing only. This field should         due to global de-duping
                           identify the custodian and file path for data     processing.
                           that is not included because it is a duplicate.
                           Example: ksmith.pst, lnbox.


ATIACHNAME                List of attachment file names. Example:            Emails/ Zip Files
                          May2011.xls
HASHVALUE                 The unique hash value of the document              All
PAGECOUNT                 The number of pages in a document.                 All tiffiles
MESSAGEID                 Email message id                                   Emails
VOLNUM                    Media volume number, Example: USAVol001            All


FULLTEXT1                  Extracted full text                               All
FULLTEXT2                  Extracted full text overflow                      All




                                                    Page 2                                               May 2012
             Case 1:16-cr-10343-ADB Document 535-1 Filed 11/19/18 Page 12 of 12


Field Name                      IFleld Description                             IAppllesTo

Load File Format: Please provide a Concordance version 10 database with all of the fields identified
above as well as a .dat load file with the standard Concordance delimiters. Please use true date fields in
the Concordance database and format the dates as mm/dd/yyyy in the .dat file.

Other Formatting: Each member of a family will have its own record . Example: the email is a separate
record from its attachment(s).
* This field is to be populated for each production. A load file updating the DUP_SOURCE field is also
required as more documents are de-duplicated from newly processed data. The update file should
contain the BATESBEGIN number of the produced document and the updated DUP_SOURCE field.
Please .use the standard Concordance delimiters in the update load file.




                                                         Page3                                               May 2012
